ORDER
PER CURIAM.
The Court having granted the petition for writ of certiorari in the above captioned case and having scheduled the case for oral argument on February 4, 1987; and
The Court having considered the joint motion for summary reversal, it is this 29th day of January, 1987
ORDERED, by the Court of Appeals of Maryland, that the motion be, and it is hereby, granted; and it is further
ORDERED that the judgment of the Court of Special Appeals dismissing the appeal of Madelyn McGlynn be, and it is hereby, reversed and the case remanded to the Court of Special Appeals for consideration on the merits, with each party to pay its own costs except that the Baltimore City Department of Social Services shall pay one-half of Madelyn McGlynn’s costs, and the mandate shall issue forthwith.